Case 17-15547        Doc 34     Filed 11/02/18     Entered 11/02/18 12:54:18          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 15547
         Chiquita SHENITA Mitchell

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 05/18/2017.

         2) The plan was confirmed on 09/27/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Dismissed on 07/25/2018.

         6) Number of months from filing to last payment: 14.

         7) Number of months case was pending: 18.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-15547             Doc 34         Filed 11/02/18    Entered 11/02/18 12:54:18                Desc         Page 2
                                                          of 3



 Receipts:

           Total paid by or on behalf of the debtor                    $5,022.00
           Less amount refunded to debtor                                $486.00

 NET RECEIPTS:                                                                                            $4,536.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                        $3,060.15
     Court Costs                                                                      $0.00
     Trustee Expenses & Compensation                                                $187.43
     Other                                                                            $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                        $3,247.58

 Attorney fees paid and disclosed by debtor:                            $0.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim            Claim       Principal      Int.
 Name                                        Class   Scheduled      Asserted         Allowed        Paid         Paid
 Ad astra recovery services              Unsecured      1,736.00            NA              NA            0.00       0.00
 Affordable Furniture                    Unsecured         700.00           NA              NA            0.00       0.00
 Americash Loans                         Unsecured         500.00           NA              NA            0.00       0.00
 Arnold Scott Harris PC                  Unsecured           0.00           NA              NA            0.00       0.00
 Attorney General of Illinois            Unsecured           0.00           NA              NA            0.00       0.00
 Autowarehouse                           Unsecured      5,399.00            NA              NA            0.00       0.00
 City of Chicago Department of Revenue   Unsecured      1,800.00       2,973.24        2,973.24           0.00       0.00
 Commonwealth Edison Company             Unsecured      1,200.00       1,032.19        1,032.19           0.00       0.00
 Cricket Communications                  Unsecured           5.00           NA              NA            0.00       0.00
 Department Of Education                 Unsecured      1,774.00       1,806.36        1,806.36           0.00       0.00
 Honor Finance LLC                       Secured        9,191.00       8,953.69        8,953.69        882.05     406.37
 Illinois Dept of Human Services         Unsecured         900.00           NA              NA            0.00       0.00
 Illinois Dept of Human Services         Unsecured         747.00        747.00          747.00           0.00       0.00
 Mount Sinai Hospital                    Unsecured      1,300.00            NA              NA            0.00       0.00
 Mount Sinai Medical Group               Unsecured           0.00           NA              NA            0.00       0.00
 Mt. Sinai                               Unsecured           0.00           NA              NA            0.00       0.00
 Mt. Sinai Hospital Med. Center          Unsecured           0.00           NA              NA            0.00       0.00
 Peoples Energy Corp                     Unsecured         834.00        300.08          300.08           0.00       0.00
 Resurgent Capital Services              Unsecured           0.00      1,040.01        1,040.01           0.00       0.00
 Robert J. Semrad                        Unsecured           0.00           NA              NA            0.00       0.00
 Speedy Cash                             Unsecured      1,736.00       1,736.24        1,736.24           0.00       0.00
 Sprint                                  Unsecured         507.00           NA              NA            0.00       0.00
 Stellar Recovery                        Unsecured         529.00           NA              NA            0.00       0.00
 Tcf Bank                                Unsecured         400.00           NA              NA            0.00       0.00
 TCF National Bank                       Unsecured           0.00           NA              NA            0.00       0.00
 TCF of Illinois                         Unsecured           0.00           NA              NA            0.00       0.00
 T-Mobile                                Unsecured           5.00           NA              NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-15547        Doc 34      Filed 11/02/18     Entered 11/02/18 12:54:18             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                            $8,953.69            $882.05           $406.37
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                           $8,953.69            $882.05           $406.37

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                              $9,635.12               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $3,247.58
         Disbursements to Creditors                             $1,288.42

 TOTAL DISBURSEMENTS :                                                                       $4,536.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/02/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
